Citation Nr: 1419116	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include residuals of a broken rotator cuff, bone spurs and arthritis, based upon substitution.

2.  Entitlement to service connection for a left knee disorder, to include arthritis, based upon substitution. 

3.  Entitlement to service connection for a right knee disorder, to include arthritis, based upon substitution.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities, claimed as a result of exposure to herbicides, based upon substitution.

5.  Entitlement to service connection for Hepatitis C, based upon substitution.  

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), based upon substitution.

7.  Entitlement to service connection for a callus on the right hand, based upon substitution.

8.  Entitlement to service connection for a skin rash, based upon substitution.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from March 1970 to April 1971.  He died in April 2011.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant presented testimony at a Videoconference Board hearing in June 2012, and a transcript of the hearing is associated with the Veteran's claims folder. 

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for a left knee disorder, neuropathy of the bilateral lower extremities, Hepatitis C, hypertension, including as secondary to service-connected PTSD, a callus on the right hand, and a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right shoulder disorder was neither manifest in service or within one year of service, and is unrelated to service.  

2.  The Veteran did not have a right knee disability at any time during the pendency of his claim.  






CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  A right knee disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for substitution in a deceased Veteran's claim on appeal, if an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA letter will not be provided to the individual requesting substitution.  See Revised Substitution Party in Case of Claimant's Death, Fast Letter 10-30 (Dep't of Veterans Affairs April 3, 2013).

Specifically, a letter was sent to the Veteran in September 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  As the Veteran received adequate notice, the VA has fulfilled its duty to notify and is not required to provide further notice to the appellant.

The Veteran was not afforded a VA examination with regard to his claimed right shoulder or right knee disorder, nor was a medical opinion requested.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that a right shoulder or right knee disorder may be associated with the Veteran's active service or to any service-connected disability.  Based on the facts of this case, VA has no duty to obtain medical opinions.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting VA's duty to assist by obtaining a medical opinion in Dependency and Indemnity Compensation matters).

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran and appellant.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of the claim.

II.  Substitution 

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a).  

Here, the Veteran died in April 2011.  At the time of his death, the Veteran had perfected his substantive appeal.  In May 2011, his surviving spouse filed her application for Dependency and Indemnity Compensation (DIC), including for cause of death.  In a December 2011 rating decision, the RO granted the claim for service connection for cause of death.  In March 2012, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.  

III.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  
38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).

Right Shoulder Disorder

Here, there is competent evidence that the Veteran had a current disability - namely osteoarthritis of the right shoulder/torn right rotator cuff.  See Social Security Administration (SSA) disability records.  

Next, the Veteran contended, prior to his death, that his arthritis/residuals of a broken rotator cuff in his right shoulder was due to extreme physical demands from basic training.  See Notice of Disagreement, September 2009.  The Veteran cited to his April 1971 Report of Medical History where he checked "painful or trick shoulder or elbow."  However, in Section 39 of the form, the examiner noted that the Veteran specifically reported a painful left elbow.  There is no other evidence of an injury to his right shoulder during active service.  

Although the Veteran is competent to report that he experienced pain or injured himself during service, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board finds his statement incredible.  Several VA outpatient records indicate that the Veteran reported injuring his right shoulder in 1989 and has pain ever since.  As this 1989 injury was incurred after service, there is no indication that the Veteran injured his right shoulder during service, and there is no competent evidence relating the Veteran's right shoulder disorder to service, the Board finds that service connection on a direct basis is not warranted.  

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a right shoulder disability was manifest to a degree of 10 percent or more within a year of separation.  Regarding continuity of symptomatology, as mentioned above, the Veteran did not report a right shoulder problem at separation.  The first report of a shoulder problem was in 1989- over 15 years after service.  As a right shoulder disability was not shown at the time of the separation examination, service connection based on continuity of symptomatology after separation is not warranted.
Right Knee Disorder

The Veteran alleged that he suffered from arthritis in right knee joint due to service.  There is evidence that the Veteran reported a "trick or locked knee" on his April 1971 Report of Medical History.  However, in Section 39 of the form, the examiner noted that the Veteran specifically only reported a trick left knee.  

There is no evidence that the Veteran was being treated for a right knee disorder during service or post-service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no competent evidence that the Veteran had a right knee disability, the Board finds that service connection is not warranted.  

In sum, the Board finds that the Veteran's right shoulder disability is not related to service.  Further, there is no evidence that the Veteran had a current disability of the right knee.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).




ORDER

Entitlement to service connection for a right shoulder disorder, to include residuals of a broken rotator cuff, bone spurs and arthritis is denied, based upon substitution.

Entitlement to service connection for a right knee disorder is denied, based upon substitution.  


REMAND

First, the Veteran alleged that his left knee disorder is due to the extreme exercises which he engaged in while in the Army.  There is evidence that he reported a "trick or locked knee" on his April 1971 Report of Medical History.  In Section 39 of the form, the examiner noted that the Veteran specifically reported a "trick left knee."  However, there is also evidence that the Veteran was being treated for a left knee disorder post-service.  A November 2007 VA outpatient note indicates that the Veteran injured his left lower leg when a car door hit him four weeks prior.  A November 2007 x-ray result indicated that the Veteran had degenerative joint disease of the left knee.  

Second, the Veteran alleged that his peripheral neuropathy of his right and left lower extremities is due to his exposure to Agent Orange.  The Veteran's DD-214 reflects that the Veteran served in Vietnam during September 1970 and March 1971.  Accordingly, he is presumed exposed to Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  There is evidence that the Veteran reported cramps in his legs on his April 1971 Report of Medical History.  SSA disability and VA outpatient records indicate that the Veteran was diagnosed with peripheral neuropathy of the feet.  A VA outpatient record indicates that the Veteran's peripheral neuropathy is possibly alcohol related.  

Third, the Veteran alleged that he contracted Hepatitis C during service after giving blood in Vietnam.  There is evidence that he reported stomach, liver or intestinal trouble on his April 1971 Report of Medical History.  In Section 39 of the form, the examiner noted that the Veteran specifically reported stomach trouble/indigestion.  The Veteran's VA outpatient records and death certificate indicate that he had a diagnosis of Hepatitis C.

Fourth, in his September 2010 Notice of Disagreement, the Veteran alleged that his hypertension was due to his service-connected posttraumatic stress disorder (PTSD).  There is evidence that the Veteran was being treated for hypertension prior to his death.  

Fifth, the Veteran alleged that he suffered from a skin disorder, to include a callus on his right hand and a periodic rash, particularly on his penis.  The Veteran cites to his April 1971 Report of Medical History where he checked "skin disease."  There is evidence that the Veteran had been treated at a VA outpatient facility for an intermittent rash on his penis and chest.  

Unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant for a claim in which there has been substitution, but the record instead remains open for the submission and development of any pertinent additional evidence.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  In this case, a medical examination is no longer possible.  However, given that there is evidence of current disabilities and a potential link to service, a VA opinion to determine the nature and etiology of the Veteran's disabilities should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate VA physician in order to provide an opinion regarding the etiology of the Veteran's disabilities.  The claims folder and a copy of this remand must be made available to and reviewed by the physician in connection with formulating the following opinions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative joint disease of the left knee is related to his military service.

The physician's attention is drawn to the Veteran's report of a trick left knee on his April 1971 Report of Medical History and the November 2007 VA outpatient report of the Veteran injuring his left lower leg when a car door hit him four weeks prior. 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral peripheral neuropathy of the lower extremities is related to his military service, including presumed exposure to Agent Orange. 

The physician's attention is drawn to the Veteran's report of cramps in his legs on his April 1971 Report of Medical History.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Hepatitis C is related to his military service.

The examiner's attention is drawn to the Veteran's report of giving blood while in Vietnam.  

(d)  Whether it is at as least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service.  

If not, whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected PTSD.  

If not, whether it is as least as likely as not that the Veteran's hypertension was aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.  

(e)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorders, to include a callous on his right hand and a rash on his penis and chest are related to his military service.

A complete rationale must be provided for all opinions.  

2.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


